Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Change in Art Unit Designation for Your Application
1.	The Art Unit designation of your application in the USPTO has changed from 2699 to 2697.  The examiner assigned to this application remains the same. To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2697. 

Detailed Action
Response to Amendment
2.	In response Applicant RCE filed on February 22, 2022, the Examiner acknowledges the following: 
Claims 1 and 20 amended. 
Currently claims 1 – 20 are pending and they are being considered for examination.
Information Disclosure Statement
3.	The IDS documents filed on 02/22/2022 and 02/24/2022 are acknowledged.

Continued Examination Under 37 CFR 1.114
4.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this 02/22/2022 has been entered.

Allowable Subject Matter
5.	Claims 1 – 20 are allowed.
6.	The following is an examiner’s statement of reasons for allowance: The closest art of record teaches: 
A focal plane imaging apparatus (Tyrrell – US 2017/0041571 A1) comprising a plurality of photodetectors, the plurality of photodetectors comprising a first photodetector to convert a first portion of light that is scattered and/or reflected from a scene into a first analog signal and a second photodetector to convert a second portion of light that is scattered and/or reflected from the scene into a second analog signal; a plurality of analog to digital converters (ADCs), the plurality of ADCs comprising a first ADC electrically coupled to the first photodetector and configured to convert the first analog signal into a first digital signal and a second ADC electrically coupled to the second photodetector and configured to convert the second analog signal into a second digital signal; a plurality of digital registers, the plurality of digital registers comprising a first digital register electrically coupled to the first ADC and configured to store a first digital number representing the first digital signal and a second digital register electrically coupled to the second ADC and configured to store a second digital number representing the second digital signal; and a distributed control pattern generator operably coupled to the plurality of ADCs and/or the 
Even though the prior art teaches some features of the current invention such as an imaging apparatus with a plurality of photodetectors and a plurality of ADCs, a plurality of registers coupled to the plurality of ADCs, wherein it stores a first or a second digital number (See Tyrrell) or an image sensor comprising a pixel array having a plurality of pixels disposed in rows and columns; a plurality of pixel read-out lines coupled to respective columns of the pixels; a plurality of comparator circuits each coupled to a respective one of the pixel read-out lines; an analog-to-digital converter (ADC) circuit and circuitry to selectively disable operation of the ADC circuit with respect to the pixel read-out signal based at least in part on the comparator-result signal. In this case, rather than allowing the pixels to be disabled, it allows pixel to be read-out before the full integration period for the image frame that is, it allows the photodiode to continue integrating charge without disruption for at least another sampling interval (See Smith) or an image capturing device including a plurality of pixels wherein each pixel includes a photodiode, a buffer and a memory and the imaging device includes a plurality of ADCs coupled to the pixels (See Zhang); the prior art of record fails to teach or to fairly suggest the combination of limitations as disclosed in the amended independent claims 1 and 20. It fails to teach an apparatus comprising an array of pixel cells, wherein each pixel cell id configured to perform a light measurement operation and generate a digital output of the light measurement operation; a peripheral circuit configured to receive a pixel array 
Regarding Claim 1, Tyrrell combined with Smith and Zhang fails to explicitly disclose “An apparatus comprising: an array of pixel cells, each pixel cell of the array of pixel cells configured to perform a light measurement operation and to generate a digital output of the light measurement operation; a peripheral circuit configured to: receive a pixel array programming map including programming data targeted at each pixel cell of the array of pixel cells; and configure the light measurement operation at the each pixel cell based on the programming data targeted at the each pixel cell; and an image processor configured to generate an image frame based on the digital outputs of at least some of the array of pixel cells, wherein the peripheral circuit is further configured to disable generation of digital pixel data from one or more pixel cells of the array of pixel cells based on the pixel array programming map”. Therefore, as discussed above, claim 1 is allowable over the prior art of record.
In regards to claims 2 – 19; claims 2 – 19 depend directly or indirectly to claim 1 and they require all the limitations of claim 1, which are not taught by the prior art of record. On he other hand, they add new limitations to claim 1, which are not taught by the prior art of record either. Therefore, claims 2 – 19 are allowable over the prior art of record for the same reasons as claim 1.
Regarding Claim 20, Tyrrell combined with Smith and Zhang fails to explicitly disclose “A method comprising: receiving a pixel array programming map including programming data targeted at each pixel cell of an array of pixel cells; 6 KILPATRICK TOWNSEND 75524829 1Serial No. 16/421,441 Attorney Docket 1128702 (P008274US01) extracting first programming data for a first pixel cell of the array of pixel cells from the pixel array programming map; extracting second programming data for a second pixel cell of the array of pixel cells from the pixel array programming map; configuring a first light measurement operation at the first pixel cell based on the first programming data; configuring a second light measurement operation at the second pixel cell based on the second programming data; and generating an image frame based on digital pixel data output by at least one of the first pixel cell or the second pixel cell, wherein at least one of the first or second light measurement operations comprises disabling generation of digital pixel data from the respective first or second pixel cell”. Therefore, as discussed above, claim 20 is allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1. A. Berkovich, US 2022/0021833 A1 – it includes a common inventor and the same assignee. It teaches an apparatus comprising: an array of pixel cells, each pixel cell of the array of pixel cells including one or more photodiodes configured to generate charge in response to light, and a charge storage device to convert the charge to output a voltage; first analog-to-digital converters (ADCs), each first ADC being associated with a pixel cell or a block of pixel cells of the array of pixel cells; second ADCs, each second ADC being associated with a column of pixel cells or a column of blocks of pixel cells of the array of pixel cells; and a controller configured to: in a first mode, enable at least a subset of the first ADCs to perform a quantization operation of the voltages output by at least a subset of the pixel cells or the blocks of pixel cells associated with the at least the subset of the first ADCs in parallel to generate a first image frame; and in a second mode, enable at least a subset of the second ADCs to perform quantization operations sequentially of the voltages output by pixel cells or blocks of pixel cells within at least a subset of the columns 
2. A. Berkovich et al., US 2021/0368124 A1 – it includes a common inventor and same assignee – it does not qualify as a prior art since it was filed afterwards. It teaches an apparatus comprising: an array of pixel cells, each pixel cell of the array of pixel cells including one or more photodiodes configured to generate charge in response to light, and a charge storage device to convert the charge to output a voltage; first analog-to-digital converters (ADCs), each first ADC being associated with a pixel cell or a block of pixel cells of the array of pixel cells; second ADCs, each second ADC being associated with a column of pixel cells or a column of blocks of pixel cells of the array of pixel cells; and a controller configured to: in a first mode, enable at least a subset of the first ADCs to perform a quantization operation of the voltages output by at least a subset of the pixel cells or the blocks of pixel cells associated with the at least the subset of the first ADCs in parallel to generate a first image frame; and in a second mode, enable at least a subset of the second ADCs to perform quantization operations sequentially of the voltages output by pixel cells or blocks of pixel cells within at least a subset of the columns of pixel cells or the columns of blocks of pixel cells associated with the at least the subset of the second ADCs to generate a second image frame. It also teaches that one way to reduce the power and bandwidth requirement is by performing a sparse image sensing operation. As part of the sparse image sensing operation, only a subset of pixel cells and the associated pixel-level or block-level ADCs are enabled to generate full resolution pixel data, while the rest of the pixel cells and their pixel-level or block-level ADCs are either disabled or enabled to generate low resolution pixel data. The subset of pixel cells can 
3. X. Liu, US 11,057,581 B2 – it includes a common inventor and the same assignee. It was filed a few months before the current application. It teaches an apparatus comprising: an array of digital pixel cells, each digital pixel cell including: a photodiode; and a memory device configured to store a digital output generated based on a quantity of charge generated by the photodiode in an exposure period; and an image processor configured to: receive first digital outputs from the memory devices of a first set of digital pixel cells of the array of digital pixel cells; determine, from the first set of digital pixel cells, a second set of digital pixel cells of which the first digital outputs satisfy one or more pre-determined conditions; identify, based on the second set of digital pixel cells, a third set of digital pixel cells from which to receive second digital outputs generated based on a quantity of charge generated by the photodiodes of the third set of digital pixel cells in the exposure period, the third set of digital pixel cells being part of the array of digital pixel cells; receive the second digital outputs generated by the third set of digital pixel cells; and perform one or more image processing operations based on at least the second digital outputs. It teaches that the shutter switch can be turned off/disabled by the exposure enabling system.
4. X. Liu et al., US 10,897,586 B2 – it includes a common inventor and same assignee. It teaches an apparatus comprising: a photodiode; a charge sensing unit including a first charge storage device and a second charge storage device; an analog-to-digital converter (ADC); and a controller configured to: within an exposure period: enable the photodiode to, in response to incident light, accumulate residual charge and transfer overflow charge to the first charge storage device and the second charge storage device when the 


Contact
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARLY CAMARGO whose telephone number is (571)270-3729.  The examiner can normally be reached on 6:00AM - 10PM, M-F, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571)272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on 
/MARLY S CAMARGO/Primary Examiner , Art Unit 2697